          Case 2:19-cv-02589-DB Document 17 Filed 05/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                            UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                                   No. 2:19-cv-2589 DB P
12                               Plaintiff,
13               v.                                         ORDER
14    S. HAMMOUDEH, et al.,
15                               Defendants.
16

17             Plaintiff has requested a third extension of time to file an amended complaint pursuant to

18   the court’s order of January 21, 2020. Good cause appearing, this request will be granted.

19   However, no further extension of time will be granted. IT IS HEREBY ORDERED that:

20             1. Plaintiff’s request for an extension of time (ECF No. 16) is granted; and

21             2. Plaintiff is granted ninety days from the date of this order in which to file an amended

22   complaint. No further extension of time will be granted for this purpose.

23   Dated: May 7, 2020

24

25
     DLB:9/DB/prisoner-civil rights/tayl2589.36amc.third
26
27

28
